Vibe
me HARD WMA SEL
UNITED STATES DISTRICT COURT = &-F PK OF CURT
SOUTHERN DISTRICT OF OHIO

caal :
EASTERN DIVISION 01 JUN 23 AIO: 10
i i y I iol.
United States of America, PAST. DIV, COLUMBUS
Vv. Case No. 2:20-cr-17

Judge Michael H. Watson
Lashawn L. White,

ORDER

 

There being no objections, the Court hereby adopts the Report and
Recommendation of the Magistrate Judge, ECF No. 137, that Defendant's guilty
plea be accepted. The Court accepts Defendant's plea of guilty to Counts 5 and
6 of the Superseding Indictment, and he is hereby adjudged guilty on those
counts. The Court will defer the decision of whether to accept the plea

agreement until the sentencing hearing.

Oe

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

IT IS SO ORDERED.
